Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 10/26/2021. This Action is made FINAL.
Claims 2 and 13 were canceled.
Claim(s) 1, 3-12, and 14-19 are pending for examination.

Previous Claim Rejections - 35 USC § 112
Claim(s) 1 - 19 were previously rejected under 35 U.S.C. 112(b). In response to Applicant's amendment, the 35 U.S.C. 112(b) rejection(s) of claim(s) 1 - 8 have been withdrawn. the 35 U.S.C. 112(b) rejection(s) of claim(s) 9 - 19 have been maintained as appropriate corrections have not been provided. 

Response to Arguments
With regards to claim(s) 1, 3 - 7, 9, 11, 12, and 14 - 18 rejected under 35 U.S.C. 102 and claim(s) 8, 10, and 19 rejected under 35 U.S.C. 103, applicant's arguments have been fully considered, but are not considered persuasive. Applicant first argues: 

“In the rejection of claims 2 and 13, the Office Action alleges that the clearance of Serrano corresponds to the claimed notification. Paragraph 10059] of Serrano provides "clearance for the autonomous driving mode may be sent after downloading the appropriate map data and before entering the identified segment with the coverage gap ...the vehicle 110 may hence - due to the appropriate map data and optionally the clearance received from the backend-server 120 - (continue to) drive in the autonomous mode even when entering and passing the identified segment with the coverage gap." Clearly, the clearance of Serrano indicates that the autonomous driving mode can continue to be performed in the communication area in which the communication standard is not allowed to be used (i.e., in the area of the 'coverage gap' in Serrano). This is opposite to the claimed arrangement to 'send a notification to the vehicle indicating that autonomous driving control is not performed ..in a communication area where a communication standard necessary for the autonomous driving control is not allowed to be used' as claimed. Accordingly, Applicant respectfully requests withdrawal of the rejections. ”

Regarding applicant’s first argument, Examiner does not believe the clearance discussed by Serrano is not the opposite of the claimed arrangement. The system providing clearance is a notification that autonomous driving control performed using typical communication with a server is not possible, but is being allowed because there is the exceptional condition of the map data being downloaded in advanced. Thus, it is implied in a situation where map data has not been downloaded in advanced, clearance would not be sent. Not sending clearance means that either 1) a notification would have to be sent denying clearance for autonomous driving control or 2) the vehicle already has instructions to not autonomously drive in the “identified segment” of para [0059] when there is insufficient network coverage. In order to determine insufficient coverage, the vehicle in the context of Serrano’s disclosed invention would have to receive some indication from the server that there is insufficient network coverage where indication of insufficient network coverage in itself can be considered “a notification to the vehicle indicating that autonomous driving control is not performed” as the indication that there is insufficient network coverage in combination with the map data not being predownloaded would result in the autonomous driving control not being performed. This is further supported by the background of Serrano that gives the context that typically autonomous driving would not be performed if there is 
Additionally, while not relied upon, there is prior art, Montemerlo et al. (US 8509982 B2), that can be combined with Serrano that teaches a vehicle receiving a notification that can results in autonomous driving not being performed in a specific zone due to undesirable conditions. Where Serrano already teaches that insufficient quality of service is an undesirable condition.

Applicant secondly argues: 

“Moreover, independent claim 1 is merely amended with respect to the rejection under 35 USC § 112(b), for clarity, and to recite the features of claim 2. Because original claim 2 dependent from claim 1, Applicant respectfully submits that any subsequent rejection of claim 1 cannot be made final.”

Regarding applicant’s second argument, Examiner believes that the prior cited art still teaches applicant’s amendments and no new grounds of rejection are being introduced thus the second a service map indicating whether the communication standard and the service are usable in a communication area. Thus if new grounds of rejection were required, the rejection of claim 1 could still be made final.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the term “a service” is recited in line 9 it is unclear if this is the same service or a different service as the service recited in line 4. For the purposes of continued examination the service recited in line 9 will be interpreted as either the same service or a different service.
Claims 10 and 11 are dependent on claim 9 and do not cure the indefiniteness of claim 9 and are thus rejected for the same reason.
In claim 12, the term “a service” is recited in line 8 and it is unclear if this is the same service or a different service as the service recited in line 5 and line 6. For the purposes of continued examination the service recited in line 8 will be interpreted as either the same service or a different service.
Claims 14-19 are dependent on claim 12 and do not cure the indefiniteness of claim 12 and are thus rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3- 7, 9, 11, 12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serrano et al. (EP 3322204 A1; hereinafter known as Serrano).

Regarding claim 1, Serrano teaches A service providing system comprising a server device configured to provide a service to a vehicle via a telecommunication line, the server device including processing circuitry configured to: (The abstract discusses that a back end server is used to provide a map data service to the vehicle through transmission. This transmission can be done via a telecommunication line as transmission is based on the vehicle’s position on a quality map which includes QoS for mobile networks as discussed in para[0010] and para[0014] )
acquire, from the vehicle, information on a communication standard and a service that are being used and position information (para [0040] “In order to maintain highly accurate QoS maps 210, a plurality (a large number) of vehicles 110 may be part of the driver assistance system 100 (e.g. by registering by/at the at least one backend-server 120 and transmitting driving data to the backend-server 120, the driving data including the current positioning data (e.g. GPS-data), the passive and the active network performance data as is explained in more detail below).” The communication standard and service is also transmitted to the server as in para[0010] it is discussed that quality of service maps QoS are generated for a different network providers, e.g. service, and “Wide Area Networks (WWANs), e.g. mobile networks (3G, HSDPA, WiMAX, etc.)”, e.g. communication standards); and 
create, at least partly based on the information on the communication standard and the service and the position information, a service map indicating whether the communication standard and the service are usable in a communication area (para [0010] “An achievable Quality of Service (QoS) map may be an up-to-date QoS/coverage map for Wireless Wide Area Networks (WWANs), e.g. mobile networks (3G, HSDPA, WiMAX, etc.) in view of network parameters comprising one or more of: bandwidth, latency, throughput, availability, transmission delay, jitter, bit rate, error rates, etc. In the following, the network parameters will also be referred to as QoS parameters. … Therefore, past QoS parameter performance data is stored in an achievable QoS map, e.g. by mapping an average value of historical QoS parameter measurements (e.g. throughput measurements) to an existing road network. ; and 
control content of the service provided to the vehicle using the service map. (para [0048] discuss that map data is transmitted to the vehicle to perform autonomous driving. The scheduling of transmitting the map data, e.g. content control, is based off the QoS map.)
send a notification to the vehicle indicating that autonomous driving control is not performed when it is determined, based on the service map, that the vehicle is located in a communication area where a communication standard necessary for the autonomous driving control is not allowed to be used. (para [0059] “Optionally, at the same time, a clearance for the autonomous driving mode of the vehicle 110 within the identified segment without network coverage may be sent to vehicle 110. The clearance for the autonomous driving mode may be sent after downloading the appropriate map data and before entering the identified segment with the coverage gap. Advantageously, the vehicle 110 may hence - due to the appropriate map data and optionally the clearance received from the backend-server 120 - (continue to) drive in the autonomous mode even when entering and passing the identified segment with the coverage gap.” where the system providing clearance is a notification that autonomous driving control performed using typical communication with a server is not possible, but is being allowed because map data has been downloaded in advanced. Thus, it is implied in a situation where map data has not been downloaded in advanced, clearance would not be sent. Not sending 

Regarding claim 3 Serrano teaches The service providing system according to claim 1, wherein the processing circuitry is configured to provide the service to the vehicle provided with an electronic control unit, the electronic control unit performing, in response to receiving notification from the server device indiciating that the autonomous driving control is not performed, the autonomous driving control using road information acquired in advance and information on surroundings of the vehicle. (para [0059] “Optionally, at the same time, a clearance for the autonomous driving mode of the vehicle 110 within the identified segment without network coverage may be sent to vehicle 110. The clearance for the autonomous driving mode may be sent after downloading the appropriate map data and before entering the identified segment with the coverage gap. Advantageously, the vehicle 110 may hence - due to the appropriate map data and optionally the clearance received from the backend-server 120 - (continue to) drive in the autonomous mode even when entering and passing the identified segment with the coverage gap.” where the system providing clearance is a notification that autonomous driving control performed using typical communication with a server is not possible, but is being allowed because map data has been downloaded in advanced. The vehicle can use the pre-downloaded map data to perform autonomous driving control)

Regarding claim 4, Serrano teaches The service providing system according to claim 1, wherein the processing circuitry is configured to receive, from the vehicle, information on a communication speed of the communication standard that is being used. (para [0010] “An achievable Quality of Service (QoS) map may be an up-to-date QoS/coverage map for Wireless Wide Area Networks (WWANs), e.g. mobile networks (3G, HSDPA, WiMAX, etc.) in view of network parameters comprising one or more of: bandwidth, latency, throughput, availability, transmission delay, jitter, bit rate, error rates, etc.” where as discussed in claim 1 rejection the QoS map is generated from data received from the vehicle.)

Regarding claim 5, Serrano teaches The service providing system according to claim 1, wherein: 

the service includes the autonomous driving control of the vehicle; (the system in Serrano transmits map data to a vehicle for autonomous driving as discussed in para [0008]. This can be considered autonomous driving control as transmitting map data is a part of the control process of autonomous driving) and 
the processing circuitry is configured to notify the vehicle that the autonomous driving control is not performed when it is determined, based on the service map, that the vehicle travels in an area where the autonomous driving control is not allowed to be performed. (para [0053] “However, if the mobile network operator 130 cannot sufficiently adapt the network configuration such that at least one insufficient QoS parameter is improved (e.g. since no Self-Organizing Network (SON) functionality is available to improve the respective insufficient QoS parameter), the mobile network operator 130 may send an appropriate notification to the MNO interface module 126 at the backend-server 120. The backend-server 120 may determine a different, alternative route to the destination of the vehicle 110 where the QoS map indicates sufficient QoS parameters to continue the autonomous driving mode (i.e. where the appropriate map data can be transmitted to the vehicle 110 such that the vehicle 110 can be may send - e.g. via the transmission module 112 - the different, alternative route to the vehicle 110, where it may be adapted by the navigation system of the vehicle 110. The control module 114 may then continue controlling the vehicle 110 in the autonomous driving mode along the different, alternative route.” where notify an alternate route is being taken is notifying that the path the vehicle was planned to travel on has to be changed as autonomous driving control cannot be performed.)

Regarding claim 6, Serrano teaches The service providing system according to claim 1, wherein the processing circuitry is configured to determine whether the service that is allowed to be provided in the communication area, based on the communication standard in the communication area and a communication speed of the communication standard. (A QoS is used to determine if a service is available as discussed in para [0058] “Using the up-to-date QoS map 210, the backend-server 120 is able to anticipate the presence of a coverage gap for each of the road segments {the route was divided into), if there is/are any coverage gaps.” Where the QoS includes communication standard and speed para [0010] “An achievable Quality of Service (QoS) map may be an up-to-date QoS/coverage map for Wireless Wide Area Networks (WWANs), e.g. mobile networks (3G, HSDPA, WiMAX, etc.) in view of network parameters comprising one or more of: bandwidth, latency, throughput, availability, transmission delay, jitter, bit rate, error rates, etc.”)

Regarding claim 7, Serrano teaches The service providing system according to claim 1, wherein the processing circuitry is configured to receive, from the vehicle, feedback on whether the service has been allowed to be performed in the communication area, and determine the service that is allowed to be provided in the communication area based on the feedback. (The Quality of Service map shows availability, e.g. service that is allowed, and is collected via feedback as discussed para [0010] “An achievable Quality of Service (QoS) map may be an up-to-date QoS/coverage map for Wireless Wide availability, transmission delay, jitter, bit rate, error rates, etc. In the following, the network parameters will also be referred to as QoS parameters. … Therefore, past QoS parameter performance data is stored in an achievable QoS map, e.g. by mapping an average value of historical QoS parameter measurements (e.g. throughput measurements) to an existing road network. The past performance data of network parameters (hereinafter also referred to as QoS data) is collected by performing and/or collecting repeated measurements on the respective locations of e.g. existing road networks. Therefore, QoS maps are up-to-date coverage maps for WWANs. For each mobile network operator/mobile network provider, at least one QoS map can be maintained in the achievable QoS map module.” The collection is performed by vehicles as discussed in para [0040] “In order to maintain highly accurate QoS maps 210, a plurality (a large number) of vehicles 110 may be part of the driver assistance system 100 (e.g. by registering by/at the at least one backend-server 120 and transmitting driving data to the backend-server 120, the driving data including the current positioning data (e.g. GPS-data), the passive and the active network performance data as is explained in more detail below).”)

Regarding claim 9, Serrano teaches A vehicle comprising: 

a position information sensor configured to acquire position information of the vehicle; (para [0011] “In the example of the Global Positioning System, each GPS - position that may be 40 determined by a GPS-Module located in the vehicle. In other words, each GPS data may comprise a current GPS-Position of the vehicle.”)
a communication circuitry configured to communicate with a server device outside the vehicle to receive information on a service provided from the server device; and  (Fig. 1 label 112 which is a transmission module the communicates with a backend server)
an electronic control unit configured to acquire information on a communication standard that is being used by the communication circuitry, wherein (para [0040] “In order to maintain highly accurate QoS maps 210, a plurality (a large number) of vehicles 110 may be part of the driver assistance system 100 (e.g. by registering by/at the at least one backend-server 120 and transmitting driving data to the backend-server 120, the driving data including the current positioning data (e.g. GPS-data), the passive and the active network performance data as is explained in more detail below).” The communication standard is also transmitted to the server as in para[0010] it is discussed that quality of service maps QoS are generated for a different communication standards “Wide Area Networks (WWANs), e.g. mobile networks (3G, HSDPA, WiMAX, etc.)”, e.g. communication standards. QoS data comes from the vehicles as discussed in para[0040] “In order to maintain highly accurate QoS maps 10 210, a plurality (a large number) of vehicles 110 may be part of the driver assistance system 100 (e.g. by registering by/at the at least one backend-server 120 and transmitting driving data to the backend-server 120, the driving data including the current positioning data (e.g. 15 GPS-data), the passive and the active network performance data as is explained in more detail below). The backend-server 120 can then maintain highly accurate QoS maps 210 based on the driving data received from the plurality of vehicles 110.”)
the electronic control unit is configured to create a service map indicating whether the communication standard and the service are usable in an area where the vehicle has traveled based on the position information and the information on the communication standard, and to transmit the service map to the server device through the communication circuitry (para [0040] “In order to maintain highly accurate QoS maps 210, a plurality (a large number) of vehicles 110 may be part of the driver assistance system 100 (e.g. by registering by/at the at least one backend-server 120 and transmitting driving data to the backend-server 120, the driving data including the current positioning data (e.g. GPS-data), the passive and the active network performance data as is explained in more detail , and 
receive a notification indicating that autonomous driving control is not to be performed when it is determined, based on the service map, that the vehicle is located in a communication area where a communication standard necessary for the autonomous driving control is not allowed to be used. (para [0059] “Optionally, at the same time, a clearance for the autonomous driving mode of the vehicle 110 within the identified segment without network coverage may be sent to vehicle 110. The clearance for the autonomous driving mode may be sent after downloading the appropriate map data and before entering the identified segment with the coverage gap. Advantageously, the vehicle 110 may hence - due to the appropriate map data and optionally the clearance received from the backend-server 120 - (continue to) drive in the autonomous mode even when entering and passing the identified segment with the coverage gap.” where the vehicle receiving clearance is a notification that autonomous driving control performed using typical communication with a server is not possible, but is being allowed because map data has been downloaded in advanced. Thus, it is implied in a situation where map data has not been downloaded in advanced, clearance would not be received. Not receiving clearance means that either 1) a notification would have to be received denying clearance for autonomous driving control or 2) the vehicle already has instructions to not autonomously drive in the “identified segment” of para [0059] when there is insufficient network coverage. In order to determine insufficient coverage, the vehicle in the context of the claimed invention would have to receive some indication from the server that there is insufficient network coverage where indication of insufficient network coverage in itself can be considered “a notification to the vehicle indicating that autonomous driving control is not performed” as it is a notification that results in the autonomous driving control not being performed.)


Regarding claim 11, Serrano teaches The vehicle according to claim 9, wherein: the service includes autonomous driving control of the vehicle; and the electronic control unit is configured to perform the autonomous driving control of the vehicle based on road information received from the server device and information on surroundings of the vehicle, which is acquired by a sensor installed in the vehicle, when the vehicle travels in a communication area where a service of the autonomous driving control is not allowed to be provided from the server device. (Para [0008] discusses that map data is used in control the vehicle. Para [0015] discusses that the vehicle is using a control device to perform autonomous vehicle control using sensor data collected by the vehicle. Para [0049] discusses that the system sends map data in advanced when there is coverage gaps that the server can send data)

Regarding claim 12, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 14, it recites a method having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 15, it recites a method having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 16, it recites a method having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 17, it recites a method having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Regarding claim 18, it recites a method having limitations similar to those of claim 7 and therefore is rejected on the same basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano et al. (EP 3322204 A1; hereinafter known as Serrano) in view of Ferguson et al. (US 20180364734 A1, hereinafter known as Ferguson).

Regarding claim 8, Serrano teaches The service providing system according to claim 1. Serrano also teaches that service map data must be up to date to perform autonomous driving service as discussed in para [0003] and para[0004].

wherein the processing circuitry is configured to determine a communication area for which the service map has not been updated for a predetermined period or more as an area where the service is not allowed to be provided.

Ferguson teaches wherein the processing circuitry is configured to determine a  (para [0012] “In some situations, map data can be inadequate for use in autonomously navigating a vehicle. For example, map data can become outdated over time due to changing road conditions, or the map data may not include sufficient detail about the present or future environment of the vehicle. If the vehicle determines that the map data is inadequate, the vehicle can rely on other sources of information to operate autonomously, or the vehicle can switch (or indicate an option to switch) to a manual mode.” Where the vehicle switching to a manual mode is not allowing the autonomous service to be provided.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serrano to incorporate the teachings of Ferguson to not allow a service in an area with outdated maps because outdated maps to have the information to adequately navigate an autonomous vehicle which can lead to safety issues (Ferguson para [0012] “In some situations, map data can be inadequate for use in autonomously navigating a vehicle. For example, map data can become outdated over time due to changing road conditions, or the map data may not include sufficient detail about the present or future environment of the vehicle. If the vehicle determines that the map data is inadequate, the vehicle can rely on other sources of information to operate autonomously, or the vehicle can switch (or indicate an option to switch) to a manual mode.”)

Regarding claim 19, it recites a method having limitations similar to those of claim 8 and therefore is rejected on the same basis.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Serrano et al. (EP 3322204 A1; hereinafter known as Serrano) in view of Choi (US 20200070827 A1).

Regarding claim 10, Serrano teaches The vehicle according to claim 9, wherein: the service includes autonomous the driving control of the vehicle; (the system in Serrano transmits map data to a vehicle for autonomous driving as discussed in para [0008]. This can be considered autonomous driving control as transmitting map data is a part of the control process of autonomous driving)
 
However Serrano does not teach and the electronic control unit is configured to switch control of the vehicle to manual driving when the vehicle travels in a communication area where a service of the autonomous driving control is not allowed to be provided from the server device.

Choi teaches and the electronic control unit is configured to switch control of the vehicle to manual driving when the vehicle travels in a communication area where a service of the autonomous driving control is not allowed to be provided from the server device.(para [323] “As illustrated in FIG. 18, in a state where the vehicle 100 is driving in an autonomous driving mode 1810, the controller 170 may determine that the communication intensity value is equal to or less than a threshold value. In this case, the controller 170 may control to switch to the manual driving mode” where when vehicle is in an area where there is insufficient communication with a server the vehicle controller switches the vehicle 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serrano to incorporate the teachings of Choi to Switch to manual driving when autonomous driving control cannot be provided by the server because the vehicle may need stable and strong communication with a server to perform safe autonomous driving, so when communication is not strong switching to a manual mode could be safer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Montemerlo et al. (US 8509982 B2) teaches a vehicle receiving a notification that can results in autonomous driving not being performed in a specific zone due to undesirable conditions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668